GRAY KNOX MARBLE CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Gray Knox Marble Co. v. CommissionerDocket No. 7263.United States Board of Tax Appeals5 B.T.A. 805; 1926 BTA LEXIS 2772; December 15, 1926, Promulgated *2772 H. H. Shelton, Esq., for the petitioner.  A. R. Marrs, Esq., for the respondent.  KORNER*806  The taxes in controversy in this proceeding are income and profits taxes for the calendar year 1919 in the amount of $3,144.07.  FINDINGS OF FACT.  Petitioner is a Tennessee corporation with its principal office at Knoxville.  It was organized in May, 1917.  The corporation was organized by J. B. Jones and others who, in return for its shares of capital stock, transferred to it certain property of the value of $86,314.18, which represents the correct amount of the petitioner's invested capital.  OPINION.  KORNER, Chairman: In its petition the petitioner alleged that the respondent erred (1) in denying its application for special assessment, and (2) in refusing to include in its invested capital the value of leasehold properties transferred to it for its shares of capital stock at the value of $100,000.  At the hearing the petitioner expressly abandoned its first assignment of error, and by agreement of the parties, the value of the property received for its shares of capital stock was fixed at $86,314.18.  The tax should be recomputed by the allowance*2773  of the latter amount as invested capital.  Judgment will be entered on 10 days' notice, under Rule 50.